Title: To James Madison from Jacob Wagner, 1 October 1805 (Abstract)
From: Wagner, Jacob
To: Madison, James


          § From Jacob Wagner. 1 October 1805, Department of State. “According to you[r] directions [not found] are enclosed three drafts in your favor for one hundred dollars each on the Bank of the U.States and ten bank notes of the office of Disct. & Deposit in this city for ten dollars each, notes of the Bank at Philadelphia not being to be had.”
          
            Adds in a postscript: “Mr. Thom will pay the balance into the bank to your credit.”
          
        